Citation Nr: 1016692	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  97-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy due to exposure to Agent Orange.

2.  Entitlement to service connection for multiple myeloma 
due to exposure to Agent Orange.

3.  Entitlement to service connection for porphyria cutanea 
tarda due to exposure to Agent Orange.

4.  Entitlement to service connection for cutaneous vascular 
disorder due to exposure to Agent Orange.

5.  Entitlement to service connection for skin cancer due to 
exposure to Agent Orange.

6.  Entitlement to a compensable disability rating for 
service-connected actinic keratosis of the left forehead.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The Veteran had active service from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Veteran had previously testified before an acting 
Veterans Law Judge in August 2004.  That acting Veterans Law 
Judge remanded the case for additional development in 
September 2005.  The additional development was conducted and 
the case returned to the Board.  

In March 2010, the Board wrote to the Veteran to inform him 
that the acting Veterans Law Judge who had conducted the 
hearing in his case was no longer with the Board.  As a 
result, regulations provided that the Veteran could elect to 
have a new hearing if he wished.  38 C.F.R. § 20.707 (2009).  
The Veteran's response was received at the Board in April 
2010.  He indicated that he wanted to have another Travel 
Board hearing.

The Board notes that, while the case was in a remand status, 
the Veteran was granted service connection for actinic 
keratosis of the left forehead by way of a rating decision 
dated in February 2008.  Notice of the rating action was 
provided by the Appeals Management Center (AMC) that same 
month.  The Veteran submitted a notice of disagreement (NOD) 
with the rating assigned for his actinic keratosis disability 
that was received at the AMC in February 2008.  His 
disagreement with the noncompensable disability rating was 
clearly stated.

The Veteran's submission of a NOD as to the noncompensable 
disability rating for his service-connected actinic keratosis 
is timely.  38 C.F.R. §§ 20.201, 20.302 (2009).  Moreover, he 
submitted his NOD to the VA office that provided him with 
notice of the rating action.  38 C.F.R. § 20.300 (2009).  The 
Veteran must therefore be issued a statement of the case 
(SOC) in response to his timely NOD.  See Manlincon v. West, 
12 Vet. App. 328 (1999).  An SOC must be issued on the issue 
involving a compensable disability rating for his service-
connected actinic keratosis unless the Veteran's claim is 
resolved in some manner, such as by a decision review officer 
(DRO) review or a complete grant of benefits sought, or the 
claim is withdrawn.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely NOD to a decision denying the benefit 
sought and a timely substantive appeal after issuance of a 
SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return the issue to the Board 
only if the Veteran perfects his appeal in accordance with 
the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  The Veteran and his 
representative must be give notice of the 
date, time, and location of the hearing.  

2.  The RO must issue a statement of the 
case to the Veteran addressing the issue 
of entitlement to a compensable 
disability rating for his service-
connected actinic keratosis of the left 
forehead, unless his claim is resolved in 
some manner.  The Veteran must be advised 
of the time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, if and only if the 
appeal is timely perfected, the issue 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

